Ga8o 7D OGRA MHS MH Pune Find tVee2e Page 4 ef 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
VALDOSTA DIVISION

YANIRA YESENIA OLDAKER,
KEYNIN JACKELINE REYES RAMIREZ,
ANA ADAN CAJIGAL,

Petitioners,

Y.

KENNETH T. CUCCINELLL, IN HIS
OFFICIAL CAPACITY AS SENIOR
OFFICIAL PERFORMING THE
DUTIES OF THE DIRECTOR OF
U.S. IMMIGRATIONS AND
CUSTOMS ENFORCEMENT;
THOMAS P. GILES, IN HIS
OFFICIAL CAPACITY AS ACTING
DIRECTOR OF THE ATLANTA
FIELD OFFICE OF U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; WILLIAM BARR,
IN HIS OFFICIAL CAPACITY AS
ATTORNEY GENERAL OF THE
UNITED STATES; U.S.
DEPARTMENT OF JUSTICE; CHAD
WOLF, IN HIS OFFICIAL
CAPACITY AS ACTING
SECRETARY OF HOMELAND
SECURITY; U.S. DEPARTMENT OF
HOMELAND SECURITY.

Respondents.

 

CASE NO.: 7:20-cv-224-WLS-MSH

 

 
Case 7:20-cv-0022 WSs Met Document 35 Filed 11/23/20 Page 2 of 4
Case 7:20-cv- 6052 WLS-MSH Document 31 Filed 11/20/20 Page 2 of 4

MOTION TO FILE CONSOLIDATED BRIEF IN RESPONSE TO
PETITIONER’S MOTIONS FOR TRO IN EXCESS
OF ALLOWABLE TWENTY PAGES

Pursuant to Local Rule 7.4, Respondents move the Court for leave to exceed
the twenty (20) page limitation for its consolidated responsive brief to Petitioners’
Motions for Temporary Restraining Order and supplemental briefing. Respondents
request leave to file up to forty (40) additional pages. This consolidated case, which
encompasses the Petitions for Writ of Habeas Corpus and related Motions for TRO of
three Petitioners, involves complex legal issues and extensive briefing. Respondents
need additional pages to provide a comprehensive factual and legal response for the
Court’s consideration as it relates to the claims asserted by Petitioner Yanira Oldaker
(originally filed as 7:20-cv-224), Petitioner Keynin Jackelin Reyes Ramirez (originally
filed as 7:20-cv-231), and Petitioner Ana Adan Cajigal (originally filed as 7:20-cv- —
237).

Respectfully submitted, this 20th day of November, 2020.

BOBBY L. CHRISTINE
UNITED STATES ATTORNEY

/s/ Jason W. Blanchard

Jason W. Blanchard

Assistant United States Attorney
Southern District of Georgia
Georgia Bar No. 105620

Jason. blanchard@usdoj.gov

 

 
Case 7:20-cv-00224-WLS-MSH Document 35 Filed 11/
Case 7:20-cv-00224-WLS-MSH Document 31 Filed 11

/s/ Shannon H. Statkus
Shannon Heath Statkus

Civil Chief

Assistant United States Attorney
Southern District of Georgia
South Carolina Bar No. 70410
Shannon. statkus@usdoj.gov

Post Office Box 2017

Augusta, GA 30903

(706) 724-0517

rio thle AdaA day
bepby 297

 

 

wi Tous Sands, Sr Judge
United States District Court

 
CARSe! PERM COGSSA NPS MRSH ASSHTMe ess HSH Fh IS0 AM

CERTIFICATE OF SERVICE

This is to certify that I have this date filed the Respondent’s Return with the
Clerk of the United States District Court using the CM/ECF system, which will send
notification of such filing to the following Attorneys for the Petitioner:

Klora Mukherjee
Michael Todd Sterling
David N. Dreyer
Tracey Klinke

Sarah Sherman-Stokes

/s/ Jason W. Blanchard

Jason W, Blanchard

Assistant United States Attorney
Southern District of Georgia
Georgia Bar No. 105620

Jason blanchard@usdo].gov

 

 
